—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered August 30, 2000, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The trial court properly denied defendant’s requests to proceed pro se at trial. Defendant engaged in seriously disruptive behavior (see, People v McIntyre, 36 NY2d 10, 17), which was documented by the court on the record. In addition to interruptions made in its presence, the trial court had learned that defendant’s behavior at a hearing before another justice had been so disruptive that it provided support for a severance motion by a codefendant. Furthermore, defendant’s requests to represent himself were equivocal. As the record makes clear, defendant was seeking hybrid representation to which he was *226not entitled (see, People v Mirenda, 57 NY2d 261, 265-266; People v Garcia, 69 NY2d 903). Concur—Mazzarelli, J.P., Sullivan, Ellerin, Wallach and Gonzalez, JJ.